


Exhibit 10.5

 

AMENDMENT NO. 5 TO SECOND AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT

 

Amendment No. 5, dated as of March 3, 2005, by and among Wachovia Bank, National
Association, successor to Congress Financial Corporation, in its capacity as
agent (in such capacity, “Agent”) acting for and on behalf of Lenders (as
hereinafter defined), Atlantic Express Transportation Corp. a New York
corporation (“AETC”), Amboy Bus Co., Inc., a New York corporation (“Amboy”),
Atlantic Express Coachways, Inc., a New Jersey corporation (“Coachways”),
Atlantic Express of L.A., Inc. a California corporation (“AELA”), Atlantic
Express of Missouri Inc,. a Missouri corporation (“AE Missouri”), Atlantic
Express of New Jersey, Inc.,  a New Jersey corporation (“AENJ”), Atlantic
Express of Pennsylvania, Inc.,  a Delaware corporation (“AEP”), Atlantic-Hudson,
Inc. a New York corporation (“AH”), Atlantic Paratrans, Inc. a New York
corporation (“AP”), Atlantic Paratrans of NYC, Inc. a New York corporation
(“APNY”), Atlantic Queens Bus Corp. a New York corporation (“AQ”), Block 7932,
Inc. a New York corporation (“Block”), Brookfield Transit Inc., a New York
corporation (“Brookfield”), Courtesy Bus Co., Inc., a New York corporation
(“Courtesy”), G.V.D. Leasing Co., Inc. a New York corporation (“GVD”), 180
Jamaica Corp. a New York corporation (“Jamaica”), Merit Transportation Corp. a
New York corporation (“Merit”), Metro Affiliates, Inc., a New York corporation
(“Metro”), Metropolitan Escort Service, Inc. a New York corporation (“Escort”),
Midway Leasing Inc. a New York corporation (“Midway”), Staten Island Bus, Inc. a
New York corporation (“SI-Bus”), Temporary Transit Service, Inc. a New York
corporation (“TTS”), 201 West Sotello Realty, Inc. a California corporation
(“Sotello”), Wrightholm Bus Line, Inc. a Vermont corporation (“Wrightholm”),
Jersey Business Land Co., Inc., a New Jersey corporation (“JBL”), Atlantic
Transit Corp. a New York corporation (“ATC”), Airport Services, Inc. a
Massachusetts corporation (“Airport”), Atlantic Express New England, Inc. a
Massachusetts corporation (“AE-NE”), Atlantic Express of California, Inc. a
California corporation (“AE-CA”), Atlantic Express of Illinois, Inc. an Illinois
corporation (“AE-I”), Atlantic Paratrans of Arizona, Inc. an Arizona corporation
(“AP-AZ”), Fiore Bus Service, Inc. a Massachusetts corporation (“Fiore”), Groom
Transportation, Inc. a Massachusetts corporation (“Groom”), James McCarthy Limo
Service, Inc. a Massachusetts corporation (“Limo”), K. Corr, Inc. a New York
corporation (“Corr”), McIntire Transportation, Inc. a Massachusetts corporation
(“McIntire”), Mountain Transit, Inc. a Vermont corporation (“Mountain”), Jersey
Business Land Co., Inc. a New Jersey corporation (JBL”), R. Fiore Bus Service,
Inc. a Massachusetts corporation (“FBS”), Raybern Bus Service, Inc. a New York
corporation (“RBS”), Raybern Capital Corp. a New York corporation (“RBC”),
Raybern Equity Corp. a New York corporation (“REC”), Robert L. McCarthy & Son,
Inc. a Massachusetts corporation (“McCarthy”), T-NT Bus Service, Inc., a New
York corporation (“TNT”), Transcomm, Inc., a Massachusetts corporation
(“Transcomm”) and Winsale, Inc., a New Jersey corporation (“Winsale”, and
together with AETC, Coachways, Amboy, AELA, AE Missouri,  AENJ, AEP, AP, APNY,
AQ, Block, Brookfield, Courtesy, GVD, Jamaica, Merit,  Metro, Escort, Midway,
SI-Bus, TTS, Sotello, Wrightholm, ATC, Airport, AE-NE, AE-CA, AE-I, AP-AZ,
Fiore, Groom, Limo, Corr, McIntire, Mountain, JBL, FBS,  RBS, RBC, REC, 
McCarthy,

 

1

--------------------------------------------------------------------------------


 

TNT, and Transcomm, each individually a “Borrower” and collectively,
“Borrowers”), and Central New York Reorganization Corp. (f/k/a Central New York
Coach Sales & Service, Inc.), a New York corporation (“Central”), Jersey Bus
Sales, Inc., a New Jersey corporation (“Jersey” and together with Central, each
individually a “Guarantor” and collectively, “Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Second
Amended and Restated Loan and Security Agreement, dated as of April 22, 2004, by
and among Agent, Borrowers, Guarantors and the financial institutions from time
to time parties thereto as lenders (“Lenders”), whether by execution thereof or
of an Assignment and Acceptance, as amended by Amendment No. 1 to Second Amended
and Restated Loan and Security Agreement, dated as of June 14, 2004, by and
among Borrowers, Guarantors, Agent and Lenders, as amended by Amendment No. 2 to
Second Amended and Restated Loan and Security Agreement, dated as of
September 15, 2004, by and among Borrowers, Guarantors, Agent and Lenders, as
amended by Amendment No. 3 to Second Amended and Restated Loan and Security
Agreement, dated as of October 14, 2004, by and among Borrowers, Guarantors,
Agent and Lenders as amended by Amendment No. 4 to Second Amended and Restated
Loan and Security Agreement, dated as of January 5, 2005, by and among
Borrowers, Guarantors, Agent and Lenders (as amended hereby and as the same may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated or replaced, collectively, the
“Financing Agreements”).  All capitalized terms used herein shall have the
meanings assigned thereto in the Loan Agreement and the other Financing
Agreements, unless otherwise defined herein;

 

WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Loan Agreement and Agent and Lenders are willing to agree to such
requests, subject to the terms and conditions contained herein; and

 

WHEREAS, by this Amendment No. 5, Agent, Lenders, Borrowers and Guarantors wish
and intend to evidence such amendments.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 


1.                                       ADDITIONAL DEFINITIONS.  SECTION 1 OF
THE LOAN AGREEMENT IS AMENDED TO ADD THE FOLLOWING DEFINITION:


 

“1.114  ‘Aggregate Obligation Limit’ shall mean, at any time the amount equal to
the lesser of:

 

(i)                                     eighty-five (85%) percent of the
aggregate Net Amount of Eligible Accounts of all Borrowers minus Reserves;

 

2

--------------------------------------------------------------------------------


 

or

 

(ii)                                  $30,000,000.”

 


2.                                       MEANING OF TERMS.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM BELOW:


 


(A)                                  “AMENDMENT NO. 5” SHALL MEAN THIS AMENDMENT
NO. 5 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AS THE SAME
NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED,
RENEWED, RESTATED OR REPLACED.


 


(B)                                 “CONGRESS” SHALL MEAN AND INCLUDE WACHOVIA
BANK, NATIONAL ASSOCIATION AS SUCCESSOR TO CONGRESS FINANCIAL CORPORATION.


 


(C)                                  “NEW PIK NOTES” SHALL MEAN THE NEW PIK
NOTES ISSUED PURSUANT TO THE THIRD PRIORITY NOTE PURCHASE AGREEMENT.


 


(D)                                 “THIRD PRIORITY AGREEMENTS” SHALL MEAN
COLLECTIVELY, (I) THE THIRD PRIORITY NOTE PURCHASE AGREEMENT, (II) THE THIRD
PRIORITY SENIOR SECURED NOTES, AND (III) ALL OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AT ANY TIME EXECUTED AND OR DELIVERED BY BORROWERS OR GUARANTORS IN
FAVOR OF THIRD PRIORITY NOTEHOLDERS, AS ALL OF THE FOREGOING NOW EXIST OR MAY
HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED EXTENDED, RENEWED, RESTATED OR
REPLACED.


 


(E)                                  “THIRD PRIORITY COLLATERAL AGENT” SHALL
MEAN AIRLIE OPPORTUNITY CAPITAL MANAGEMENT, L.P., /AND ITS SUCCESSORS OR
ASSIGNS.


 


(F)                                    “THIRD PRIORITY DEBT” SHALL MEAN ANY AND
ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF EVERY KIND, NATURE OR
DESCRIPTION OWING BY BORROWERS OR GUARANTORS TO THE THIRD PRIORITY NOTEHOLDERS,
AND THIRD PRIORITY COLLATERAL AGENT, INCLUDING THE OBLIGATIONS DUE UNDER THE
THIRD PRIORITY SENIOR SECURED NOTES AND THE THIRD PRIORITY AGREEMENTS. AND
WHETHER OR NOT SUCH OBLIGATIONS ARE DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
JOINT OR SEVERAL, DUE OR NOT DUE, PRIMARY OR SECONDARY, LIQUIDATED OR
UNLIQUIDATED, SECURED OR UNSECURED AND WHETHER ARISING DIRECTLY OR HOWSOEVER
ACQUIRED BY THE THIRD PRIORITY NOTEHOLDERS.


 


(G)                                 “THIRD PRIORITY NOTE PURCHASE AGREEMENT”
SHALL MEAN THAT CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT DATED AS OF DATE
HEREOF AMONG PARENT AND AIRLIE OPPORTUNITY CAPITAL MANAGEMENT, L.P.


 


(H)                                 “THIRD PARTY NOTEHOLDERS” SHALL MEAN
COLLECTIVELY THE HOLDERS OF THE THIRD PRIORITY SENIOR SECURED NOTES.


 


(I)                                     “THIRD PRIORITY SENIOR SECURED NOTES”
SHALL MEAN THE THIRD PRIORITY SENIOR NOTES DUE 2008 PLUS THE NEW PIK NOTES
ISSUED IN CONNECTION THEREWITH, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$15.0 MILLION PLUS THE AGGREGATE PRINCIPAL AMOUNT OF NEW PIK NOTES ISSUED IN
CONNECTION THEREWITH, ISSUED PURSUANT TO THE THIRD PRIORITY AGREEMENTS.


 


3.                                       INTERPRETATION.  FOR PURPOSES OF THIS
AMENDMENT NO. 5, UNLESS OTHERWISE DEFINED HEREIN, ALL TERMS USED HEREIN,
INCLUDING, BUT NOT LIMITED TO, THOSE TERMS USED AND/OR DEFINED IN

 

3

--------------------------------------------------------------------------------


 


SECTIONS 1 AND 2 SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN
THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS.


 


4.                                       RESERVES.  SECTION 1.102(C) OF THE LOAN
AGREEMENT IS HEREBY AMENDED TO ADD THE WORDS “AND LC ADVANCES” AFTER THE TERM
“LETTER OF CREDIT ACCOMMODATIONS”.


 


5.                                       REVOLVING LOANS.  SECTION 2.1 OF THE
LOAN AGREEMENT IS AMENDED AS HEREIN PROVIDED:


 


(A)                                  SECTION 2.1(C) IS HEREBY AMENDED TO INCLUDE
THE ADDITIONAL CLAUSE (IV) AS FOLLOWS:


 

“and (iv) the aggregate amount of the Revolving Loans, LC Advances, and the
letter of Credit Accommodations outstanding at any time not exceed the Aggregate
Obligation Limit.”; and

 


(B)                                 SECTION 2.1(D) IS HEREBY AMENDED TO ADD “OR
THE AGGREGATE AMOUNT OF THE REVOLVING LOANS, LC ADVANCES AND THE LETTER OF
CREDIT ACCOMMODATIONS OUTSTANDING AT ANY TIME EXCEEDS THE AGGREGATE OBLIGATION
LIMIT” IMMEDIATELY BEFORE THE WORDS “, THEN IN EFFECT,”.


 


6.                                       INTEREST.  SECTION 3.1(A) OF THE LOAN
AGREEMENT IS AMENDED BY DELETING THE WORDS “REIMBURSEMENT OBLIGATIONS” AND “LC
ADVANCES” IS SUBSTITUTED IN PLACE THEREOF.


 


7.                                       ENCUMBRANCES.  SECTION 9.8 OF THE LOAN
AGREEMENT IS AMENDED TO ADD THE FOLLOWING SUBSECTION (M) THERETO:


 

“(m) the security interests and in and mortgages and liens upon the Collateral
in favor of the Third Priority Collateral Agent to secure the Third Priority
Debt.”

 


8.                                       INDEBTEDNESS.  SECTION 9.9 OF THE LOAN
AGREEMENT IS AMENDED TO ADD THE FOLLOWING SUBSECTION (M) THERETO:


 

“(m) Indebtedness to the Third Priority Noteholders evidenced and arising under
the Third Priority Agreements ( as in effect on the date hereof) provided that
the principal amount of such Indebtedness shall not exceed $15.0 million as
provided in the Third Priority Agreements ( as in effect on the date hereof),
less the aggregate amount of all repayments, repurchases or redemptions thereof,
plus interest thereon (including any New PIK Notes) at the rate provided in the
Noteholder Agreements as in effect on the date hereof.”

 


9.                                       MINIMUM EBITDA.  SECTION 9.17 OF THE
LOAN AGREEMENT IS DELETED AND THE FOLLOWING IS SUBSTITUTED IN PLACE THEREOF:


 

“ 9.17  Minimum EBITDA. At the end of each calendar month commencing with the
month ended December 31, 2004, for the

 

4

--------------------------------------------------------------------------------


 

immediately preceding twelve (12) consecutive month period, Parent and its
Subsidiaries shall have EBITDA of not less than the following amounts:

 

Month(s) Ended

 

Minimum EBITDA for
immediately preceding
twelve (12) months

 

 

 

 

 

December 2004 and each month thereafter through September 2005

 

$

14,500,000

 

 

 

 

 

October 2005

 

16,000,000

 

 

 

 

 

November 2005

 

16,000,000

 

 

 

 

 

December 2005

 

19,500,000

 

 

 

 

 

January 2006

 

19,500,000

 

 

 

 

 

February 2006

 

19,500,000

 

 

 

 

 

March 2006 and each month

 

 

 

 

 

 

 

thereafter

 

23,000,000

 


 


10.                                 TERM.  SECTION 13.1(A)(II) OF THE LOAN
AGREEMENT IS AMENDED BY DELETING THE WORDS “MARCH 1, 2005” AND “MARCH 31, 2005”
IS SUBSTITUTED IN PLACE THEREOF.


 


11.                                 CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF
AMENDMENT NO. 5 IS FURTHER CONDITIONED UPON THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT IN A MANNER SATISFACTORY TO AGENT AND LENDERS:


 


(I)                                     AGENT SHALL HAVE RECEIVED AN ORIGINAL OF
THIS AMENDMENT NO. 5 DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE PARTIES
HERETO.


 


(II)                                  THE THIRD PRIORITY AGREEMENTS SHALL HAVE
BEEN EXECUTED BY BORROWERS, GUARANTORS, THE THIRD PRIORITY COLLATERAL AGENT AND
OTHER PARTIES THERETO AND ARE DEEMED EFFECTIVE.


 


(III)                               THE AGENT SHALL HAVE RECEIVED EXECUTED
COPIES OF THE THIRD PRIORITY AGREEMENTS.


 


(IV)                              AGENT SHALL HAVE RECEIVED SATISFACTORY PROOF
THAT THE BORROWERS HAVE, PURSUANT TO THE THIRD PRIORITY AGREEMENTS, RECEIVED
FUNDS FROM THE THIRD PRIORITY

 

5

--------------------------------------------------------------------------------


 


NOTEHOLDERS IN THE AGGREGATE GROSS AMOUNT OF NOT LESS THAN $15.0 MILLION.


 


12.                                 ADDITIONAL REPRESENTATIONS, WARRANTIES AND
COVENANTS.  BORROWERS REPRESENT, WARRANTS AND COVENANT WITH AND TO AGENT AND
LENDERS AS FOLLOWS, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS ARE
CONTINUING AND SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF, AND THE TRUTH
AND ACCURACY OF, OR COMPLIANCE WITH EACH, TOGETHER WITH THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS, BEING A CONTINUING
CONDITION OF THE MAKING OF LOANS BY AGENT TO BORROWERS:


 


(A)                                  THIS AMENDMENT NO. 5 HAS BEEN DULY EXECUTED
AND DELIVERED BY BORROWERS AND IS IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF
AND THE AGREEMENTS AND OBLIGATIONS OF BORROWERS CONTAINED HEREIN CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWERS ENFORCEABLE AGAINST SUCH
BORROWERS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


13.                                 MISCELLANEOUS.


 


(A)                                  ENTIRE AGREEMENT; RATIFICATION AND
CONFIRMATION OF THE FINANCING AGREEMENTS.  THIS AMENDMENT NO. 5 CONTAINS THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS TERM SHEETS, PROPOSALS, DISCUSSIONS,
NEGOTIATIONS, CORRESPONDENCE, COMMITMENTS AND COMMUNICATIONS BETWEEN OR AMONG
THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF.  THIS AMENDMENT NO. 5 MAY NOT
BE MODIFIED OR ANY PROVISION WAIVED, EXCEPT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM SUCH MODIFICATION OR WAIVER IS SOUGHT TO BE ENFORCED.  EXCEPT FOR
THOSE PROVISIONS SPECIFICALLY MODIFIED OR WAIVED PURSUANT HERETO, THE LOAN
AGREEMENT AND OTHER FINANCING AGREEMENTS ARE HEREBY RATIFIED, RESTATED AND
CONFIRMED BY THE PARTIES HERETO AS OF THE EFFECTIVE DATE HEREOF.  TO THE EXTENT
OF CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT NO. 5 AND THE LOAN AGREEMENT AND
OTHER FINANCING AGREEMENTS, THE TERMS OF THIS AMENDMENT NO. 5 SHALL CONTROL.


 


14.                                 GOVERNING LAW.  THIS AMENDMENT NO. 5 AND THE
RIGHTS AND OBLIGATIONS HEREUNDER OF EACH OF THE PARTIES HERETO SHALL BE GOVERNED
BY AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


15.                                 BINDING EFFECT.  THIS AMENDMENT NO. 5 SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


16.                                 COUNTERPARTS.  THIS AMENDMENT NO. 5 MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, BUT ALL OF SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  IN MAKING PROOF OF THIS
AMENDMENT NO. 5 IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN
ONE COUNTERPART THEREOF SIGNED BY EACH OF THE PARTIES HERETO.


 


17.                                 HEADINGS.  THE HEADINGS LISTED HEREIN ARE
FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE MATTERS TO BE CONSTRUED IN
INTERPRETING THIS AMENDMENT NO. 5.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

BORROWERS

 

 

 

Atlantic Express Transportation Corp.

 

Amboy Bus Co., Inc.

 

Atlantic Express Coachways, Inc.

 

Atlantic Express of L.A. Inc.

 

Atlantic Express of Missouri Inc.

 

Atlantic Express of New Jersey, Inc.

 

Atlantic Express of Pennsylvania, Inc.

 

Atlantic-Hudson, Inc.

 

Atlantic Paratrans, Inc.

 

Atlantic Paratrans of NYC, Inc.

 

Atlantic Queens Bus Corp.

 

Block 7932, Inc.

 

Brookfield Transit Inc.

 

Courtesy Bus Co., Inc.

 

Jersey Business Land Co., Inc.

 

G.V.D. Leasing Co., Inc.

 

180 Jamaica Corp.

 

Merit Transportation Corp.

 

Metro Affiliates, Inc.

 

Metropolitan Escort Service, Inc.

 

Midway Leasing Inc.

 

Staten Island Bus, Inc.

 

Temporary Transit Service, Inc.

 

201 West Sotello Realty, Inc.

 

Wrightholm Bus Line, Inc.

 

Atlantic Transit Corp.

 

Airport Services, Inc.

 

Atlantic Express New England, Inc.

 

Atlantic Express of California, Inc.

 

Atlantic Express of Illinois, Inc.

 

Atlantic Paratrans of Arizona, Inc.

 

Fiore Bus Service, Inc.

 

Groom Transportation, Inc.

 

James McCarty Limo Service, Inc.

 

K. Corr, Inc.

 

McIntire Transportation, Inc.

 

Mountain Transit, Inc.

 

R. Fiore Bus Service, Inc.

 

Raybern Bus Service, Inc.

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

Raybern Capital Corp.

 

Raybern Equity Corp.

 

Robert L. McCarthy & Son, Inc.

 

T-NT Bus Service, Inc.

 

Transcomm, Inc.

 

Winsale, Inc.

 

 

 

By:

 

/s/ Neil Abitabilo

 

 

 

Title:

 

Chief Financial Officer

 

 

GUARANTORS

 

 

 

JERSEY BUS SALES, INC.

 

 

 

By:

 

/s/ Neil Abitabilo

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

CENTRAL NEW YORK REORGANIZATION CORP.

 

 

 

By:

 

/s/ Neil Abitabilo

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

AGENT

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, successor to
CONGRESS FINANCIAL CORPORATION

 

 

 

By:

 

/s/ Herb Korn

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

LENDER

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, successor to
CONGRESS FINANCIAL CORPORATION

 

 

 

By:

 

/s/ Herb Korn

 

 

 

 

Title:

 

Vice President

 

 

 

--------------------------------------------------------------------------------

 
